     WRIGHT, FINLAY & ZAK, LLP
1
     Robert A. Riether, Esq.
2    Nevada Bar No. 12076
     Rock K. Jung, Esq.
3    Nevada Bar No. 10906Com
     7785 W. Sahara Ave., Suite 200
4
     Las Vegas, NV 89117
5    (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
6    rjung@wrightlegal.net
7    Attorneys for Plaintiff, HSBC Bank USA, National Association, as Trustee for ACE Securities Corp.
     Home Equity Loan Trust, Series 2006-OP2
8
                                      UNITED STATES DISTRICT COURT
9                                          DISTRICT OF NEVADA
10
11   HSBC BANK USA, NATIONAL                                Case No.: 2:17-cv-01565-JAD-VCF
     ASSOCIATION, AS TRUSTEE FOR ACE
12   SECURITIES CORP. HOME EQUITY LOAN
     TRUST, SERIES 2006-OP2,                                STIPULATION AND ORDER TO
13                                                          EXTEND TIME FOR PLAINTIFF, HSBC
14                   Plaintiff,                             BANK USA, N.A. TO FILE RESPONSE
                                                            TO DEFENDANTS, AHEY ESTATES
15           vs.                                            HOMEOWNERS ASSOCIATION’
                                                            LIMITED OPPOSITION TO
16   3645 JULIA WALDENE ST. TRUST;                          PLAINTIFF’S MOTION FOR
17   TEAL PETALS ST. TRUST; AHEY ESTATES                    SUMMARY JUDGMENT
     HOMEOWNERS ASSOCIATION, INC.; DOE
18   INDIVIDUALS I through X, INCLUSIVE;                    (FIRST REQUEST)
     AND ROE CORPORATIONS XI through XX,
19
     INCLUSIVE,
20
                     Defendants.
21
22          COMES NOW, Plaintiff, HSBC Bank USA, National Association, as Trustee for ACE Securities
23   Corp. Home Equity Loan Trust, Series 2006-OP2 (“HSBC”), by and through its attorneys of record,
24   Edgar C. Smith, Esq., and Rock K. Jung, Esq. of the law firm of Wright, Finlay & Zak, LLP, and
25   Defendant, Ahey Estates Homeowners Association ( (hereinafter “Defendant” or “HOA”), by and
26   through its counsel of record, Robert T. Robbins, Esq. and Elizabeth B. Lowell, Esq. of the Law Offices
27   of The Robbins Law Firm, hereby stipulate and agree that HSBC shall have through March 26, 2019,
28   within which to file and serve a response to HOA’s Limited Opposition to Plaintiff’s Motion for



                                                             1
     ________________________________________________________________________________________________________________
1    Summary Judgment [ECF No. 37]. This is the first request for extension from the original due date of
2    March 19, 2019.
3            WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the
4    deadline for Plaintiff to file a response to Defendant’s Limited Opposition to Plaintiff’s Motion for
5    Summary Judgment [ECF No. 37], currently set for March 19, 2019, should be extended to March 26,
6    2019.
7            DATED this 18th day of March, 2019.            DATED this 18th day of March, 2019.
8    WRIGHT, FINLAY & ZAK, LLP                              THE ROBBINS LAW FIRM
9     /s/ Rock K. Jung, Esq.                                 /s Elizabeth B. Lowell, Esq.
     EDGAR C. SMITH, ESQ.                                   ROBERT T. ROBBINS, ESQ.
10
     Nevada Bar No. 05506                                   Nevada Bar No. 6109
11   E-Mail: esmith@wrightlegal.net                         E-Mail: rrobbins@robbinslawfirm.legal
     ROCK K. JUNG, ESQ.                                     ELIZABETH B. LOWELL, ESQ..
12   Nevada Bar No. 10906                                   Nevada Bar No. 8551
     E-Mail: rjung@wrightlegal.net                          E-Mail: elowell@robbinslawfirm.legal
13
     7785 W. Sahara Ave., Suite 200                         1995 Village Center Circle, Suite 190
14   Las Vegas, Nevada 89117                                Las Vegas, Nevada 89134
     Attorneys For: Plaintiff, HSBC Bank USA,               Attorneys For: Defendants: Ahey Estates
15   National Association, as Trustee for ACE               Homeowners Association
16   Securities Corp. Home Equity Loan Trust,
     Series 2006-OP2
17
18                                                      ORDER
19
     IT IS SO ORDERED.
20
21
                                                    UNITED
                                                    UNITED STATES    DISTRICT JUDGE
                                                            STATES MAGISTRATE    JUDGE
22                                                  Dated: March 20, 2019.
                                                    DATED:
23
24
25
26
27
28



                                                             2
     ________________________________________________________________________________________________________________
